        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 1 of 33




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID E. TRUMP,                                :
                                                :
                                   Plaintiff,   :   CIVIL ACTION
                                                :
                      v.                        :
                                                :
 NORTHAMPTON COUNTY SHERIFF’S                   :   DOCKET NO. 5:21-CV-897-EGS
 OFFICE, ET AL.,                                :
                                                :
                                Defendants.     :

                                           ORDER

       AND NOW, this _____ day of _______________, 2021, upon consideration of

Defendants’, Northampton County Sheriff’s Office and Northampton County (“Moving

Defendants”) Motion to Dismiss Plaintiff’s Amended Complaint pursuant to Fed. R. Civ. P.

12(b)(6), and any response thereto, it is hereby ORDERED and DECREED that Moving

Defendants’ Motion is GRANTED. The claims against Defendants Northampton County

Sheriff’s Office and Northampton County contained in Plaintiff’s Amended Complaint are

dismissed with prejudice.



                                                    BY THE COURT:




                                                    Honorable Edward G. Smith, J.
         Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 2 of 33




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID E. TRUMP,                                   :
                                                   :
                                      Plaintiff,   :   CIVIL ACTION
                                                   :
                       v.                          :
                                                   :
 NORTHAMPTON COUNTY SHERIFF’S                      :   DOCKET NO. 5:21-CV-897-EGS
 OFFICE, ET AL.,                                   :
                                                   :
                                  Defendants.      :

      DEFENDANTS’, NORTHAMPTON COUNTY SHERIFF’S OFFICE AND
    NORTHAMPTON COUNTY, MOTION TO DISMISS PLAINTIFF’S AMENDED
                          COMPLAINT

       Defendants, Northampton County Sheriff’s Office and Northampton County (“Moving

Defendants”), by and through their counsel, MacMain, Connell & Leinhauser, LLC, respectfully

request that This Honorable Court dismiss with prejudice all claims against Moving Defendants

in Plaintiff’s Amended Complaint (ECF Doc. No. 8) pursuant to Fed R. Civ. P. 12(b)(6) for

failure to state a claim upon which relief can be granted.

       The Memorandum of Law in Support of Moving Defendants’ Motion to Dismiss is

incorporated by reference as if fully set forth herein and attached hereto.


                                                       Respectfully submitted,

                                                       MacMAIN, CONNELL &
                                                       LEINHAUSER, LLC

Dated: June 2, 2021                            By:     /s/ David J. MacMain
                                                       David J. MacMain, Esquire
                                                       Andrew J. Davis, Esquire
                                                       Attorney I.D. Nos. 59320/316460
                                                       433 W. Market Street, Suite 200
                                                       West Chester, PA 19382
                                                       Attorneys for Defendants Northampton
                                                       County Sheriff’s Office and Northampton
                                                       County
           Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 3 of 33




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID E. TRUMP,                                    :
                                                    :
                                       Plaintiff,   :   CIVIL ACTION
                                                    :
                       v.                           :
                                                    :
 NORTHAMPTON COUNTY SHERIFF’S                       :   DOCKET NO. 5:21-CV-897-EGS
 OFFICE, ET AL.,                                    :
                                                    :
                                   Defendants.      :

   MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’, NORTHAMPTON
   COUNTY SHERIFF’S OFFICE AND NORTHAMPTON COUNTY, MOTION TO
             DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Defendants, Northampton County Sheriff’s Office and Northampton County (collectively

the “County Defendants” or “Moving Defendants”), by and through their counsel, MacMain,

Connell & Leinhauser, LLC, respectfully request that This Honorable Court dismiss all claims

asserted against them in Plaintiff’s Amended Complaint (ECF Doc. No. 8) pursuant to Fed. R.

Civ. P. 12(b)(6) as Plaintiff still has failed to state a viable claim upon which relief can be

granted.

       Plaintiff Inmate David E. Trump, who is currently incarcerated at SCI-Phoenix, brings

the present action for injuries that he sustained when he fell while exiting from the back of

Northampton County Sheriff’s Office transportation van. As more fully set forth herein, both of

Plaintiffs §1983 Federal claims – State-Created-Danger/Deliberate Indifference (Count I) and

Monell (Count II) fail as a matter of law and should be dismissed as to the County Defendants.

Likewise, both of the state tort claims – “Negligence, Carelessness and Recklessness” (Count

III), and “Intentional Conduct” (Count IV) fail as a matter of law and are barred by the




                                                    1
          Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 4 of 33




Pennsylvania Political Subdivision Tort Claims Act, 42 Pa. C.S.A. §8541 et seq. (“Tort Claims

Act”).

         I.     SUMMARY OF ALLEGED FACTS AND PROCEDURAL HISTORY

         The operative facts of this incident, which are very simple and captured on a SCI-

Phoenix video camera recording (previously submitted as “Exhibit A” to ECF Doc. No. 6, and

incorporated by reference hereto as “Exhibit A”), are that on March 20, 2019, Plaintiff was an

inmate passenger in a Northampton County Sheriff’s van in transit from the Northampton

County Courthouse to State Correctional Institution Phoenix (“SCI Phoenix”), located in

Skippack, Montgomery County, Pennsylvania. See, ECF Doc. No. 8 at ¶ 14. Upon arrival at the

sally port of SCI Phoenix, two sheriff’s deputies opened the back door of the van, and walked

away from the area while the transported inmates, including Plaintiff, exited the van. As seen on

the video, two other inmates exited the van ahead of Plaintiff with no difficulty or the need of

assistance. Thereafter, Plaintiff attempted to exit the van, and during his descent, fell off of the

back of the van and onto the floor of the sally port. Id. at ¶ 21. At the time Plaintiff fell from the

van, his hands were cuffed, attached to a waistbelt, and his feet were shackled, given his status as

an inmate passenger (as were the other two inmates). Id. At the time of the fall, the “John Doe

1” Sheriff’s Deputy and Deputy Greenawalt were away from the van and not touching or

manipulating Plaintiff’s movement. Id. at ¶¶ 14-21.

         On February 17, 2021, Plaintiff initiated the instant action by filing an original

Complaint. See, ECF Doc. No. 1. In his original Complaint, Plaintiff asserted the following four

(4) claims against “All Defendants”:

         Count I – §1983 – State-Created-Danger/Deliberate Indifference

         Count II – §1983 – Monell



                                                   2
         Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 5 of 33




       Count III – State Law Claims – Negligence, Carelessness and Recklessness

       Count IV – State Law Claims – Intentional Conduct

       Moving Defendants filed their Motion to Dismiss Plaintiff’s Complaint (ECF Doc. No. 6)

on May 4, 2021, and in response, Plaintiff filed his Amended Complaint (ECF Doc. No. 8) on

May 19, 2021, in an attempt to correct the legal and factual defects in the original Complaint.

Plaintiff’s Amended Complaint asserts the same four (4) claims against Moving Defendants, but

attempts to incorporate additional factual basis for the claims. Plaintiff’s Amended Complaint

also now names Deputy Sheriff Jeffrey Greenawalt as the John Doe 2 Northampton County

Sheriff’s Deputy originally identified in Plaintiff’s Complaint. As discussed in further detail

below, Plaintiff’s Amended Complaint fails to remedy the factual and legal defects, and all

claims asserted against Moving Defendants must be dismissed as a matter of law.

       II.     STATEMENT OF QUESTIONS PRESENTED

               a. Do Plaintiff’s Federal §1983 Claims Fail As A Matter Of Law?

                   Suggested Answer: Yes.

               b. Do Plaintiff’s State Law Claims Fail As A Matter Of Law As Barred By
                  The Tort Claims Act?

                   Suggested Answer: Yes.

       III.    STANDARD OF REVIEW

       “In considering a motion to dismiss pursuant to Rule 12(b)(6), courts accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” State Coll. Area Sch. Dist. v. Royal Bank of Can., 825 F. Supp. 2d 573, 577-78 (M.D.

Pa. 2011) (internal citations and quotation marks omitted). Rule 12(b)(6) of the Fed. R. Civ. P.

provides for the dismissal of complaints which fail to state a claim upon which relief can be

                                                  3
         Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 6 of 33




granted. Rule 12(b)(6) requires the Court to determine whether the complaint contains

"sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Federal notice and pleading rules require the

complaint to provide “the defendant fair notice of what the … claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The testing of the

sufficiency of a complaint requires the court to conduct a three-step inquiry. Santiago v.

Warminster Township, 629 F.3d 121, 130-21 (3d Cir. 2010). In the first step, “the court must

take note of the elements a plaintiff must plead to state a claim.” Id. quoting Ashcroft v. Iqbal,

556 U.S. 662, 675 (2009). Next, the factual and legal elements of a claim must be separated;

well-pleaded facts are accepted as true, while mere legal conclusions may be disregarded. Id. at

131; Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Once the Court isolates

the well-pleaded factual allegations, it must turn to whether they are sufficient to show a

“plausible claim for relief.” Twombly, 550 U.S. at 556, Iqbal, 556 U.S. at 679. A claim is

facially plausible when the plaintiff pleads facts “that allow the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        Generally a court’s inquiry is limited to the facts stated in the complaint. Sands v.

McCormick, 502 F.3d 263, 268 (3d Cir. 2007). However, a district court may also rely on

attached exhibits such as those that are a matter of public record. Id. Courts may also consider

documents that are “central to the claim and [are] attached to or incorporated by reference into

the complaint” as those may not be considered outside of the pleadings. DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010); Chambers v. Time Warner, Inc., 282 F.3d 147,

153 (2d Cir. 2002); Hayden v. County of Nassau, 180 F.3d 42, 54 (2d Cir. 1999). Even when a

document is not incorporated by reference, the court may nevertheless consider it where the



                                                    4
         Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 7 of 33




complaint ‘relies heavily upon its terms and effect’, thereby rendering the document ‘integral’ to

the complaint.” DiFolco v. MSNBC, 622 F.3d at 111, (quoting, Mangiafico v. Blumenthal, 471

F.3d 391, 398 (2d Cir. 2006) (quoting, Chambers v. Time Warner, Inc., 282 F.3d at 152-53)).

       IV.     ARGUMENT

               A. THE FEDERAL §1983 CLAIMS FAIL AS A MATTER OF LAW

       As more fully set forth herein, although Count I is asserted against “All Defendants” –

meaning both County Defendants and individual defendants Deputy Greenawalt and “John Doe

1” - it is really only arguably applicable to the individual Defendants, and not the County, as

there is no respondeat superior liability for a municipal entity for the acts of its officers such as

here. Monell v. Department of Social Servs. of the City of New York, 436 U.S. 658, 691 (1978).

However, the derivative §1983 Monell claim as asserted in Count II necessarily requires

satisfaction of three elements, the first of which requires that a municipal officer violated an

individual’s constitutional rights. Thus, it is logical to begin the present legal argument with a

discussion of whether there is a viable constitutional claim in the first instance against the now-

named Northampton County Deputy Sheriff Jeffrey Greenawalt or the “John Doe 1” officer

named in Plaintiff’s Amended Complaint.

       The Supreme Court established that municipalities may be liable for a constitutional

violation under 42 U.S.C. § 1983 where “execution of a government’s policy of custom, whether

made by its lawmakers or by those whose edicts or act may fairly be said to represent official

policy, inflicts injury”. Monell, 436 U.S. 658 (1978). “That is, a municipality is subject to §1983

liability to the extent it maintained an unconstitutional custom or policy that caused the

constitutional violations alleged by the claimant, but is not liable for injuries on the sole basis




                                                  5
         Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 8 of 33




that they were inflicted by its employees.” Thomas v. Harrisburg City Police Dep’t, 2021 U.S.

Dist. LEXIS 32938 *22-*23 (M.D. Pa. Feb. 23, 2021)(Kane, J.)(citing, Monell, 436 U.S. at 694).

        More simply, and applied to this case, in order for the County Defendants to be liable under

the derivative Monell claim (Count II), Plaintiff has to establish three things:

                (1) an underlying constitutional violation – in this case – a “state-created-danger” as

                alleged in Count I;

                (2) the identity of the officials or governmental bodies with final policymaking

                authority; and

                (3) proof that those individuals “have, through their decisions,” caused the

                deprivation of rights at issue by policies which affirmatively command that it occur

                or by acquiescence in a longstanding practice or custom which constitutes the

                “standard operating procedure” of the local governmental entity.’”

Simmons v. City of Phila., 947 F.2d 1042, 1062 (3d Cir. 1991) (quoting Jett v. Dallas Indep. Sch.

Dist., 491 U.S. 701 (1989)). Monell v. Department of Social Servs. of the City of New York, 436

U.S. 658, 690-95 (1978).

        Absent a constitutional violation in the first instance – of which there was none here – the

derivative issue of a deficient custom, practice or policy is irrelevant. See, Los Angeles v. Heller,

475 U.S. 796, 799 (1986); Collins v. City of Harker Heights, 503 U.S. 115, 123 (1992) (holding

that a city may be liable for a policy or custom of failing to train its employees only “if a city

employee violates another’s constitutional rights.”); and Estate of Smith v. Marasco, 318 F.3d 497

(3d Cir. 2003) (“[T]he initial question in a section 1983 action is ‘whether the plaintiff has alleged

a deprivation of a constitutional right at all.’”).




                                                      6
          Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 9 of 33




                1. Plaintiff’s State Created Danger Claim Fails As A Matter Of Law

        Plaintiff’s threshold constitutional violation claim is still an alleged “state-created

danger” claim asserted under the 14th Amendment. The doctrine of state-created danger traces its

origins to specific language in the Supreme Court’s opinion in DeShaney v. Winnebago County

Department of Social Services, 489 U.S. 189 (1989). Johnson v. City of Phila., 975 F.3d 394,

398 (3d Cir. 2020). Specifically, the Court in DeShaney set forth a course of reasoning that only

in limited circumstances does the Constitution impose upon the State affirmative duties of care

and protection with respect to particular individuals. Id. Drawing on the specific language cited

by the Supreme Court, the “state-created danger” theory of liability was adopted in the Third

Circuit in Kneipp v. Tedder, 95 F.3d 1199, 1205 (3d Cir. 1996). Id. at 398-399.

        A plaintiff must prove four elements to successfully assert a “state-created danger” theory

of liability:

        [F]irst, foreseeable and fairly direct harm; second, action marked by "a degree of
        culpability that shocks the conscience"; third, a relationship with the state making
        the plaintiff a foreseeable victim, rather than a member of the public in general;
        and fourth, an affirmative use of state authority in a way that created a danger, or
        made others more vulnerable than had the state not acted at all.

Johnson v. City of Phila., 975 F. 3d at 400 (citing, Sauers v. Borough of Nesquehoning, 905 F.3d

711, 717 (3d Cir. 2018) (Bold added). In applying these four elements to the present claim, it is

clear that two (2) of the four (4) elements simply do not apply – element (2) – conscience-

shocking conduct by the deputy defendants, and element (4) – an affirmative act that increased

the danger to Plaintiff.

        This Court, the late Honorable Edmund V. Ludwig, has previously addressed the

applicability of the state-created danger theory of liability in a slip and fall case quite similar to




                                                   7
          Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 10 of 33




the present case. Namely, in Casey Nolt v. Borough of West Chester, et. al; 2:06-cv-1292.1 The

Court granted summary judgment in favor of defendants, addressing a series of alleged §1983

claims against police officers who utilized handcuffs to remove Casey Nolt from her smoke-

filled apartment. During the egress from the apartment, Ms. Nolt fell down a flight of stairs

while handcuffed, which caused her to sustain serious facial injuries. Ms. Nolt subsequently

brought a civil action against the officers and the municipality alleging, among other claims, a

“state-created danger” / 14th Amendment claim alleging, as is alleged here, that the officers were

responsible for her well-being since she was handcuffed and in their care. In granting summary

judgment in favor of the officers and municipality, the Court found no evidence of two of the

essential elements of a state-created danger claim – that the fall was foreseeable and direct result

of the officers’ conduct (element 1), and that the officers acted with a degree of culpability that

“shocks the conscience” (element 2). See, Exhibit B at pg. 7.

         As more fully discussed herein, the present claim fails for one of the same reasons as in

Nolt – the actions of the officers cannot be considered “conscience-shocking.” Additionally,

while the officers in Nolt who were alleged to have taken an affirmative act, thus meeting

element 4, by escorting Nolt and (according to her) pushing her down the steps, the allegations

here are that the officers failed to do a variety of things such that the fourth element cannot be

met, as there was not an affirmative act.

                        a. There Was Not An Affirmative Act

         Plaintiff’s allegation of alleged wrongdoing as set forth in paragraph 29 and 40 of his

Amended Complaint and its subparts is a failure of “John Doe 1” and Deputy Greenawalt to do

various things. See, ECF Doc. No. 8. This deficiency is on full display as all of the allegations



1
    A copy of the unpublished opinion is attached hereto as “Exhibit B.”
                                                  8
        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 11 of 33




(subparts a – k) contained in Paragraph 40, explicitly begin with the word “failing.” Id. at ¶ 40.

These are not affirmative acts – to the contrary – they are alleged failure to do something to

eliminate danger. This “failure” is opposite of what is needed to establish this element of the

state-created-danger theory – an affirmative act. With regard to the fourth element of a state

created danger claim, an affirmative act, as opposed on an omission or inaction, is required.

Specifically,

                [l]iability . . . is predicated upon the states' affirmative acts which work to
                the plaintiff's detriment in terms of exposure to danger.” “It is the misuse
                of state authority, rather than a failure to use it, that can violate the Due
                Process Clause. . . . The line between action and inaction may not always
                be clear. However, we have never found a state-created danger claim to be
                meritorious without an allegation and subsequent showing that state
                authority was affirmatively exercised in some fashion.

Phillips v. Cty. of Allegheny, 515 F.3d 224, 235-36 (3d Cir. 2008) (internal citations omitted)

(finding the actions pled were “omissions, not commissions -- inactions rather than actions.”).

       Plaintiff is attempting to characterize an act of omission – the failure of Deputy “John

Doe 1” defendant and/or Deputy Greenawalt to offer assistance during his egress from the van –

or the request by the deputy defendants that Plaintiff exit the van as an affirmative act. See, ECF

Doc. No. 8 at ¶¶ 17, 21, 22. This characterization is insufficient. See, Perez ex rel. Estate of

Perez v. City of Philadelphia, 701 F. Supp. 2d 658, 668 (E.D. Pa. 2010) (“[A]ssurances by a

[state actor], which induce a person to voluntarily limit her freedom, [do not] establish an

affirmative act.”). Further, “[M]erely restating inaction as an affirmative failure to act does not

alter the passive nature of the alleged conduct.” Knellinger v. York St. Prop. Dev., LP, 57 F.

Supp. 3d 462, 470-71 (E.D. Pa. 2014). “Failing to take appropriate action is precisely the type of

inaction that does not satisfy the fourth prong of the test.” Id. See also, Bright v. Westmoreland

County, 443 F.3d 276, 282 (3rd Cir. 2006) (“It is important to stress… that under the fourth



                                                   9
        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 12 of 33




element of a state-created danger claim, liability under the state-created danger theory is

predicated upon the states’ affirmative acts which work to the plaintiffs’ detriments in terms of

exposure to danger.”) (emphasis in original); Schweiter v. Twp. of Radnor, 2018 U.S. Dist.

LEXIS 5734, *18-21 (E.D. Pa. Jan. 12, 2018) (MJ Heffley) (granting defendants’ motion to

dismiss holding that plaintiffs failed to satisfy the fourth prong of the state-created danger test

where defendant’s decision not to implement recommended improvements to the stormwater

system in which plaintiff almost drowned and suffered serious injury, constituted omissions, not

commissions or an affirmative act).

        Plaintiff has thus failed to satisfy the fourth prong of the state-created-danger test.

Philips, 515 F.3d at 236; See also, Kaucher v. Cnty. of Bucks, 455 F.3d 418, 435 (3d Cir. 2006)

(plaintiff’s allegations related to defendants’ failure to take certain affirmative acts to increase

safety standards at [a] jail “are insufficient to trigger substantive due process liability”). As was

fatal to plaintiffs’ claims in Nolt and Schweiter, two cases decided by This Court, so too is

Plaintiff’s failure to allege an affirmative act that was the “but for cause” of the alleged risks he

faced, and which resulted in his alleged injuries. Absent such evidence of an affirmative act on

the part of a state actor, element four of the state-created danger doctrine cannot be met, and

Plaintiff’s claim fails as a matter of law.

                        b. The Conduct Was Not “Conscience Shocking”

        “[I]n any state-created danger case, the state actor's behavior must always shock the

conscience . . . [and] what is required to meet the conscience-shocking level will depend upon

the circumstances of each case, particularly the extent to which deliberation is possible. Phillips,

515 F.3d at n.6. (emphasis in original) (finding deliberate indifference where “defendants not

only foresaw the danger of harm their actions presented, but were deliberately indifferent in



                                                  10
          Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 13 of 33




providing . . . more . . . information”). Furthermore, of the standards that apply “[e]xcept in

those cases involving either true split-second decisions or, on the other end of the spectrum,

those in which officials have the luxury of relaxed deliberation, an official's conduct may create

state-created danger liability if it exhibits a level of gross negligence or arbitrariness that shocks

the conscience.” Estate of Smith v. Marasco, 318 F.3d 497, 509 (3d Cir. 2003) (emphasis

added).

          The Third Circuit has recognized that the level of culpability required to meet the “shocks

the conscience” standard depends upon the circumstances facing the state actor and the time

within which the actor has to deliberate upon his or her actions, and that there “is no calibrated

yard stick,” to determine the metric, as “[d]eliberate indifference that shocks in one environment

may not be so patently egregious in another.” Kaucher, 455 F.3d at 426 (quoting, County of

Sacramento v. Lewis, 523 U.S. 833, 850 (1998)).

          The Third Circuit has been steadfast in acknowledging that simply “negligent behavior

can never rise to the level of conscience shocking.” Kaucher, 455 F.3d at 426; See, Lewis 523

U.S. at 849 (“liability for negligently inflicted harm is categorically beneath the threshold of

constitutional due process.”). The Third Circuit has more recently expounded on the contours of

the “shocks the conscience” standard, explaining that “the required culpability must be

somewhere within the bounds of gross negligence, at a minimum, and gross recklessness, at a

maximum.” Ye v. United States, 484 F.3d 634, 639 (3d Cir. 2007); See also, Schweiter v. Twp.

of Radnor, 2018 U.S. Dist. LEXIS 5734, *18-21 (E.D. Pa. Jan. 12, 2018) (MJ Heffley) (granting

defendants’ motion to dismiss holding that plaintiffs failed to satisfy the second prong of the

state-created danger test, where defendant decided not to implement recommended

improvements to the stormwater system in which plaintiff almost drowned and suffered serious



                                                  11
         Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 14 of 33




injury, as the decision not to implement the recommended safety measures did not rise to the

level of “conscience shocking” behavior); and Nolt (failing to safely assist a handcuffed detainee

such that she fell down a flight of stairs is not “conscience-shocking”).

         Here, Plaintiff alleges that he requested assistance in getting out of the transport van, and

that the deputy defendants did not help him down. Plaintiff’s Amended Complaint contains

more allegations than the initial Complaint of factual narrative regarding knowledge on the part

of the deputy defendants of his requests; however the Amended Complaint is still devoid of any

facts which indicate the deputies would be aware of other inmates having issues getting out of

the van while in restraints, nor any actual indications that Plaintiff himself had prior issues with

stepping out of a transport vehicle. In fact, the video surveillance of the incident still stands in

stark contrast to Plaintiff’s rendition of events, with the entire ordeal of the van doors being

opened to Plaintiff falling occurring in less than fifteen (15) seconds, and Plaintiff not near

anyone to protest egressing from the van without assistance, nor defendants willingly ignoring a

foreseeable danger or risk. See, Morse v. Lower Merion Sch. Dist., 132 F. 3d 902, 910 (3d Cir.

1997).

         Likewise, the two inmates who preceded Plaintiff, and who were also handcuffed and

shackled, had no difficulty alighting safely from the van, thus not indicating to the deputies that a

grave danger or risk existed which they consciously ignored and disregarded.

         While Plaintiff now alleges in his Amended Complaint that he raised the issue of

potentially having difficulty exiting the van prior to anything captured on the surveillance

footage, this does not negate the fact that immediately upon seeing the doors open, Plaintiff took

it upon himself to attempt to exit the vehicle, and that he did not sit patiently, requesting

assistance in the moment when the time actually came for him to exit the van. Further, as



                                                  12
        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 15 of 33




compared to Nolt, in which the alleged conduct was far more egregious than here – allegedly

pushing a handcuffed and intoxicated arrestee down a flight of stairs (or at least not being more

protective of her) – the alleged conduct here in failing to escort Plaintiff down the stairs is far

less troublesome. If the conduct in Nolt was not, as a matter of law, “conscience shocking,” then

the conduct here certainly cannot be.

        Where, as here, Plaintiff has failed to illustrate that the deputy defendants were aware of

and “consciously disregard[ed] a substantial risk of serious harm,” Plaintiff fails to establish that

the deputy defendants’ conduct was even negligent, let alone shocks the conscience. Kaucher,

455 F.3d at 427 (see also, Ziccardi v. City of Phila., 288 F.3d at 66). As a result, Plaintiff fails to

establish the requisite second prong of the state-created danger test, and his claims under such a

theory of liability fail as a matter of law.

                2. The Derivative Monell Claim Fails As A Matter Of Law

        As discussed above, absent a constitutional violation, Plaintiff’s Monell claim fails, as

proof of a violation is the first and seminal element. Supra. p. 6. Additionally, the second and

third derivative elements needed for Plaintiff’s Monell claim – (2) a constitutionally deficient

policy or practice (3) which caused the underlying violation, are likewise not met here.

        A municipal policy is a “statement, ordinance, regulation, or decision officially adopted

and promulgated by [a local governing] body’s officers.” City of Canton v. Harris, 489 U.S. 378,

385 (1989). A custom is “an act ‘that has not been formally approved by an appropriate-

decision maker,’ but is ‘so widespread as to have the force of law.’” Natale v. Camden Cnty.

Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (quoting, Bd. of the Cty. Comm’rs of Bryan Cty.

v. Brown, 520 U.S. 397, 404 (1997). A plaintiff must show “a direct causal link between the

municipal policy or custom and the alleged constitutional deprivation.” Id. at 385.



                                                  13
        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 16 of 33




       To establish deliberate indifference, a plaintiff must be proof of “a pattern of underlying

constitutional violations.” Carswell v. Borough of Homestead, 381 F.3d 235, 234 (3d Cir. 2004).

“Without notice that a course of training is deficient in a particular respect, decisionmakers can

hardly be said to have deliberately chosen a training program that will cause violations of

constitutional rights.” Connick v. Thompson, 131 S. Ct. 1350, 1360 (2011)(quoting, Brown, 520

U.S. at 409). More specifically, a plaintiff must set forth “a pattern of prior incidents or

knowledge of similar violations of constitutional rights and failed to take adequate measures

to ensure the particular right in question.’” Cacciatore v. City of Phila., 2005 U.S. Dist. LEXIS

19064, *1, *6 (E.D. Pa. Sept. 1, 2005) (quoting, Garcia v. County of Bucks, 155 F. Supp. 2d 259,

268 (E.D. Pa. 2001)) (emphasis added).

       The gist of Plaintiff’s Monell claim against Moving Defendants is that because they

allegedly lacked appropriate policies and training with regard to the ingress and egress of

inmates from Northampton County Sheriff’s Office vehicles, their deputies engaged in practices

in violation of Plaintiff’s constitutional rights. The allegations in the Amended Complaint are no

more than conclusory allegations and allege no specific instances on which this Court can rely to

suggest that Moving Defendants had knowledge that its policies and training posed any risk to

individuals or their constitutional rights. Plaintiff explicitly states that “Defendants… had no

policy or guidelines… or other structured procedure used or applied to situations similar to

Plaintiff’s prior to the date of Plaintiff’s injury.” See, ECF Doc. No. 8 at ¶ 34. However the

Amended Complaint contains no allegations of a pattern of similar violations as those alleged

against the “John Doe” deputy and Deputy Greenawalt, beyond blindly asserting that the

Defendants were aware of the need for additional training and policies. Id. at ¶ 38. It is obvious

from Plaintiff’s failure to add such elaboration in his attempt to cure his original Complaint’s



                                                 14
         Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 17 of 33




deficiencies, that Plaintiff can point to no facts or evidence to substantiate the is unsupported

allegation, which amounts to nothing more than a recitation of the requisite element of the claim,

not the provision of any actual facts on the subject. Likewise, the Amended Complaint puts forth

no facts which would make it “patently obvious” that as a result of allegedly failing to train

officers or implement appropriate policies, that policymakers “knew to a moral certainty” that a

scenario such as what is alleged to have occurred with regard to Plaintiff would follow. Finally,

the allegations in the Amended Complaint appear to rely on the theory that “better” or

“additional” training or policies would have reduced the overall risk, which as stated in Thomas,

is insufficient to establish liability.

                B. Plaintiff’s State Law Claims Fail As A Matter of Law

        Plaintiff’s Count III asserts state law claims of “Negligence, Carelessness, and

Recklessness” against “all Defendants,” including Moving Defendants. Plaintiff’s Count IV

asserts state law claims for various “intentional” conduct, including assault, battery, and

intentional infliction of emotional distress against “all Defendants,” including Moving

Defendants. Plaintiff has offered no additional facts in his Amended Complaint which support

these claims under the law of the Eastern District of Pennsylvania, and Moving Defendants’

argument with regard to the legal insufficiency of these claims, now in the Amended Complaint,

remains steadfast.

        In Pennsylvania, public entities, such as the County Defendants, are immune from tort

liability, except under limited circumstances. Johnson v. City of Phila., 975 F.3d at 404 (citing,

Brewington ex rel. Brewington v. City of Phila., 650 Pa. 139 (Pa. 2018); see also, 42 Pa.C.S. §

8541. More specifically, the Tort Claims Act grants immunity to municipalities and local

agencies, such as the County, and its employees from claims based in negligence for monetary



                                                 15
        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 18 of 33




damages except with respect to nine (9) specific types of tortious conduct, which are to be

narrowly construed. 42 Pa. C.S.A. § 8541 et seq.; Sameric Corp. v. City of Phila., 142 F.3d 582,

600 (3d Cir. 1998); See, Lindstrom v. City of Corry, 763 A.2d 394 (Pa. 2000). Of the nine (9)

exceptions, the only one that could conceivably apply here is the “vehicle liability” exception set

forth in 42 Pa.C.S. § 8542(b)(1).2 Applying the only conceivable exclusion – “vehicle liability”

to the facts of the present case, it is clear that it does not apply to the County Defendants, or the

deputy defendants.

       Additionally, the Tort Claims Act “expressly bars recovery against a municipality for

intentional torts…” such as those plead in Count IV. Holmes v. City of Philadelphia,2005 U.S.

Dist. LEXIS 16116, *9 (E.D. Pa. Aug. 4, 2005)(quoting 42 Pa. C.S. § 8542(a)(2); see also

Lakits v. York, 258 F. Supp. 2d 401, 407 (E.D. Pa. 2003)(the Tort Claims Act does not waive

immunity for intentional torts).

       While Plaintiff’s alleged injuries occurred during his egress from a Northampton County

Sheriff’s Department transport van, the specific imposition of vehicle liability requires, “the

operation of any motor vehicle in the possession or control of the local agency…” 42 Pa. C.S. §

8542(b)(1) (emphasis added).

       Early Pennsylvania law established that liability could only be attached to a municipality

under the vehicle exception where a plaintiff’s injuries are sustained as the result of the negligent

operation of a vehicle by an employee of a local government agency. Capuzzi v. Heller, 125 Pa.

Cmwlth. 678, 684 (1989). Thus, the vehicle exception to governmental immunity applies “only




2
 The nine (9) enumerated exceptions are for: (1) vehicle liability; (2) care, custody or control of
personal property; (3) real property; (4) trees, traffic controls and street lighting; (5) utility
service facilities; (6) streets; (7) sidewalks; (8) care, custody or control of animals; and (9) sexual
abuse. 42 Pa. C.S. § 8542
                                                  16
        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 19 of 33




to situations where an employee of a local agency actually operates the vehicle in question.”

Burkey by Burkey v. Borough of Auburn, 100 Pa. Cmwlth. 110, 113 (1986). Further, in Gale v.

City of Philadelphia, 86 A.3d 318, 322 (Pa. Commw. Ct.) appeal denied, 99 A.3d-927 (Pa.

2014), the Commonwealth Court held that “the language of the statute and our cases make

clear… that where an employee of a local agency has not acted by putting a vehicle in motion,

liability under the vehicle exception to governmental immunity will not attach.”

       “Until recently, Pennsylvania law interpreted the operation of a vehicle rather narrowly to

only include the moving or driving of the vehicle.” Hernandez v. Independence Tree Serv. LLC,

2019 U.S. Dist. LEXIS 68185 at *5 (E.D. Pa. Apr. 22, 2019) (citing, Love v. City of

Philadelphia, 518 Pa. 370 (Pa. 1988) (holding that a vehicle "can only be operating . . . if he

actually puts it in motion or drives it.")). “However, the Pennsylvania Supreme Court later

expanded the definition of "operation" to reflect the "continuum of activity" and various

"decision-making process[es] necessary to move the vehicle." Id. (citing, Balentine v. Chester

Water Auth., 648 Pa. 105, 122 (Pa. 2018)). The Court adopted a new definition for “operation of

a vehicle,” which entails “a series of decisions of where and whether to park, where and whether

to turn, whether to engage brake lights, whether to use appropriate signals, whether to turn lights

on or off, and the like, are all part of the ‘operation’ of a vehicle.” Balentine v. Chester Water

Auth., 648 Pa. 105, 123 (2018). As such, while the new interpretation of "operation" under the

exception now explicitly embraces "more than simply moving the vehicle," it does not extend the

exception to alighting from a vehicle as here.

       In short, the averments of Plaintiff’s Amended Complaint with regard to the state law

claims in Count III for negligent conduct, and Count IV for intentional conduct do not fall within

the vehicle liability exception to immunity or any other exception, and remain virtually



                                                 17
        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 20 of 33




unchanged from the initial allegations in the original Complaint. Plaintiff had an opportunity to

attempt to remedy these issues, by pleading more facts which may arguably be construed to

survive a motion to dismiss, but has failed to do so. As a result, Plaintiff’s Count III and Count

IV fail to state a claim upon which relief can be granted, and must be dismissed.

       V.      CONCLUSION

       For the reasons set forth above, Moving Defendants, respectfully request This Honorable

Court dismiss Plaintiff’s Amended Complaint against Moving Defendants for failure to state a

claim upon which relief can be granted.


                                                     Respectfully submitted,


                                                     MacMAIN, CONNELL &
                                                     LEINHAUSER, LLC


Dated: June 2, 2021                           By:    /s/ David J. MacMain
                                                     David J. MacMain, Esquire
                                                     Andrew J. Davis, Esquire
                                                     Attorney I.D. Nos. 59320/316460
                                                     433 W. Market Street, Suite 200
                                                     West Chester, PA 19382
                                                     Attorneys for Defendants Northampton
                                                     County Sheriff’s Office and Northampton
                                                     County




                                                18
        Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 21 of 33




                               CERTIFICATE OF SERVICE

       I, David J. MacMain, Esquire, hereby certify that on this 2nd day of June 2021, a copy of

the foregoing Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint was served upon

the following via ECF Notification:


                                     James D. Famiglio
                            Law Offices of James D. Famiglio, PC
                                 811 N. Providence Road
                                      Media, PA 19063
                                    Attorney for Plaintiff

                                   Gerard J. Geiger, Esquire
                                       Newman Williams
                                       712 Monroe Street
                                         P.O. Box 511
                                 Stroudsburg, PA 18360-0511
                             Attorney for Deputy Sheriff Greenwalt




                                                    MacMAIN, CONNELL &
                                                    LEINHAUSER, LLC


                                            By:     /s/ David J. MacMain
                                                    David J. MacMain, Esquire
                                                    Attorney I.D. No. 59320
                                                    433 West Market Street, Suite 200
                                                    West Chester, Pennsylvania 19382
                                                    Attorneys for Defendants Northampton
                                                    County Sheriff’s Office and Northampton
                                                    County
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 22 of 33




      EXHIBIT A
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 23 of 33




            EXHIBIT A



INCIDENT VIDEOS

  (SENT VIA FEDERAL
EXPRESS TO THE CLERK
    OF COURT AND
PLAINTIFF’S ATTORNEY
    ON MAY 4, 2021)
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 24 of 33




       EXHIBIT B
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 25 of 33
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 26 of 33
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 27 of 33
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 28 of 33
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 29 of 33
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 30 of 33
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 31 of 33
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 32 of 33
Case 5:21-cv-00897-EGS Document 14 Filed 06/02/21 Page 33 of 33
